 In the Matter of WISCONSIN PUBLIC SERVICE CORPORATIONandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 310, AFL;AMALGAMATED ASSOCIATION Or STREET, ELECTRIC RAILWAY ANDMOTOR' COACH EMPLOYEES OF AMERICA, LOCAL 1168 AND LOCAL 857,AFL; AND INTERNATIONAL BROTIIERIIOOD OF ELECTRICAL WORKERS,`AFL-:Case No. 13-RE-34.-Decided October 10, 1945-Miller,Mack cC Fairchild,byMr. James I. , Poole,ofMilwaukee,Wis., andMr. C. B. Boulet,of Milwaukee, Wis., for the Company.Mr. Albert Weisbord,of Washington, D. C.,Mr. Phil J. Kingsland,of Milwaukee, Wis., andMr. Clayton F. DeWolfe,of Green Bay, Wis.,for the OE.Zimring & Rabe,byMr. Hans J. Lehman,of Chicago, Ill. ;Mr.A: A. Deering,of Green Bay, Wis.,and Mr. Anton Nowak,ofWau-sau,Wis., for the Amalgamated.Mr., Russell Packard,of Chicago, Ill., andMr. Rex Fransway,ofMilwaukee, Wis., for the IBEW.Miss Katharine Loomis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Wisconsin Public Service Corpora-tion, of Milwaukee, Wisconsin, herein called the Company, allegingthat a question affecting commerce-had-arisen concerning the repre-sentation of its employees, the National Labor Relations ,Board pro-vided for an appropriate hearing upon due notice before LeonRosell,Trial Examiner.,' Said hearing was held at Green Bay, Wisconsin,on May 24 and June 5 and 6, 1945. The Company, InternationalUnion of Operating Engineers,. Local 310, AFL, herein called the OE,Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Local 1168 and Local 857, AFL, hereincalled the Amalgamated, and International Brotherhood of ElectricalWorkers, AFL, herein called the IBEW, appeared and participated.At the beginning of the hearing the OE moved to dismiss the Com-64 N. L.R B, No. 5.15 16'DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany's petition on the grounds that the contract,of the OE and theCompany constitutes a bar to the present proceeding; that the filingof the Company's-petition did-not comply with the Rules and Regula-tions of the Board; and that the unit sought by the IBEW is inappro-priate.At the close_ of the hearing the IBEW.also moved to dismissthe petition on the grounds that no question concerning representa-tion had been raised and that the unit proposed by the Company isinappropriate.For reasons set forth in Sections III andIV, infra,the motions are denied.All parties- were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS or FACTI.THE BUSINESS OF THE COMPANYWisconsin Public Service, Corporation is a Wisconsin corporationhaving its principal office in Milwaukee, Wisconsin. It is engagedin the manufacture and sale of electricity and gas in various commu-nities inWisconsin and in the furnishing of public transportation atGreen Bay and Wausau, Wisconsin, where it operates buses andmaintains garages for servicing its buses and other automotive equip-ment.Menominee and Marinette 'Light and Traction Company, awholly owned subsidiary of the Company, sells and distributes elec-tricity and gas in both;Wisconsin'and Michigan and is incorporatedunder,the laws of both those States., This subsidiary is known as theMenominee-Marinette division of the Company and is operated as anintegrated part, of the Company's gas and electricity utility system.to $10,973,000.During the same year the Company's total purchasesexceeded $3,000,000 in value, a'substantial portion of which-representspurchases made outside ,Wisconsin.Prior to the war, the Company'ssales of gas and electric appliances' purchased from manufacturerslocated outside Wisconsin and Michigan exceeded $100,000 a year. IIiits operations the Company manufactures gas in the State of Wiscon-sinwhich is transported to and distributed in Michigan by itsMenominee-Marinette division.Thirty-seven percent, of the Com-pany's sales of electric energy and approximately, 8 percent of its,gassales are to industrial concerns.''The Company does not deny, and we find, that it is engaged in com-merce within the meaning of the National Labor Relations Act.'In computing the quantities and values mentioned in the above paiagraph, the opera-tions of"the Menominee-Marinette division have been taken into account. WISCONSIN PUBLIC SERVICE CORPORATION1711.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local 310; Amalga-mated Association of street, Electric Railway and Motor Coach Em-ployees of America, Local 1168 and Local 857; and InternationalBrotherhood of Electrical Workers, are all labor organizations affil-iated with the,Anlerican Federation of Labor, admitting to member-ship employees of the Company.III.TILE QUESTION CONCERNINGREPRESENTATIONThe OE, under its contract with the Company dated March 29, 1944,was recognized as "the sole representative for collective bargainingfor employees of operating departments of the Company, includingmeter readers and male employees in storerooms and exclusive of em-ployees of the transportation departments who are covered by otheragreements."The contract provides that "it shall be in full force andeffect untilMarch 29, 1945 and thereafter from year to year unlessmutually changed by the parties hereto, or terminated at the end ofany such period by either party on-thirty days' prior written notice tothe other."Under this and former contracts with the Company, the OE hasrepresented the Company's employees in virtually a company-wideunit.,Historically, theAmalgamated has represented the Com-pany's bus drives both at Green Bay and Wausau, and the Amal-gamated and the OE have each represented their respective mem-bers among the Wausau garage mechanics.3On March 27, 1944, the IBEW filed a petition with the WisconsinEmployment Relations Board for a unit of electricians employed by2The OE ente,cii into its first contract with the Company in 1934In the eaihei yearsofbargaining histori its contracts covered only union membersIn 1938 the contractwas changed to its present wordings Since 1919 Local 857 of the Amalgamated has bargained with the Company under con-tracts coveuug certain transportation employees at Gieen BayDuring the early stagesof bargaining the Company operated a streetcar system, and streetcar opeiators andcar him ii mechanics were represented under the contractsSince 1938, however, when theCompany completely converted to bus opetations, Local 857 has represented only busdrivers under its contracts and the OE has represented the garage mechanics at Green Bayunder its contractsThe latest contract between Local 857 and the Company, dated March1,1945, coversall [the Company's] operators in the transportation department in theGi een Iiay area "Local 1168 of the Amalgamated entered into its first collective bargaining contract withthe Company ni'1937At that time it represented both streetcar opeiators and car barnmechanics at WausauHowever, since 1940, when the Company converted to bus opera-tions at Wausau, although all the bus (]rivers have continned to be represented by Locil1168, the garage mechanics have divided their allegiance between the OE and the Amalgam-atedThe latest contract between Local 1168 and the Company, dated March 1, 1945,covers "all [the Conipanti's] employees in the transportation department in the WausauareaOn December 7, 1944, Local 1168 filed a petition with the Wisconsin Employment Stela-tions Board requesting an election among the garage mechanics at Wausau.A hearingwas subsequently held, but no further action has been taken670417-46--vol 64-3 IsDECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company in its Wisconsin Valley division.On June 27, 1944,that agency issued a direction of election in a unit of: "All of theemployees of the Company in the Wisconsin Valley division, exclud-ing executives, supervisors, gas distribution employees, transporta-tion employees, and clerical employees." It certified the IBEW.as bargaining representative for employees in this unit on August4, 1944.Subsequent to the certification'the Company-and the IBEWagreed that the latter would bargain for- these employees under anoral agreement containing provisions similar to those embodied inthe OE's contract with the Company, with the understanding that,upon the termination of the OE's contract, they would- draw up awritten contract.Pursuant to this oral agreement the' IBEW haspresented grievances for electrical employees in the Wisconsin Valleydivision and has consulted with the Company on matters pertainingto working conditions.The OE, however, has bargained for changesunder its contract which would affect the employees of the WisconsinValley division, including two modifications of its contract whichwere-approved-by the War Labor Board.--The Company, on January 18, 1945, filed its petition with theBoard in which it averred that it was confronted with, conflictingclaims of labor organizations and,in which it requested an investi-gation and certification of representatives.The OE claims that the filing of the -Company's petition priorto the automatic renewal date of the contract did not stay the oper-ation of the automatic renewal clause; that its contract covers theemployees of the Wisconsin Valley division for which, the IBEWwas certified by the Wisconsin Employment Relations Board andthe garage mechanics at Wausau in addition to other employees ofthe Company ; and that, since the Company has never given writtennotice of termination, the'contract constitutes a bar to a present de-termination of representatives among any of the employees coveredby it. , The Company takes the position that, regardless'of whetherthe filing of the petition terminated the contract, it did preventit from constituting a bar.'We are of the opinion-that the filing of the Company's petition wasan act entirely inconsistent with an intent to permit the operation ofthe automatic renewal clause.Moreover, it is clear that the IBEWhas clainned to represent employees covered by the OE's contract sincethe filing of its petition with the Wisconsin Employment RelationsBoard on March 27, 1944, and that there has been rivalry between theOE and the Amalgamated in regard to the garage mechanics atWausau since 1940.'4We- find,' therefore,' thatth'e'OE's contract doesnot constitute a bar, to the-present proceeding:SeeMatter of Grotieton Papers Co;"Matter'oj James Doak, Jr,Company,52 N. L R. B. 378. WISCONSIN PUBLIC SERVICE CORPORATION1DThe contention of the OE that the Company's petition does notcomply with the Board's Rules and Regulations concerns the unit con-tentions of the parties.The OE considers as appropriate a unit to becomprised of the employees who it claims are covered by its contract,including the employees of the Wisconsin Valley division and thegarage mechanics at Wausau.Moreover, it would add to this unitthe Company's bus drivers, all of whom are claimed by the Amalgam-ated.However, it is willing to exclude the bus drivers if its prefer-ence for a more comprehensive unit is not adopted by the Board.The IBEW contends that an appropriate unit should be comprisedof the employees of the Wisconsin Valley division for whom it wascertified by the Wisconsin Employment Relations Board; this certifi-cation excluded gas distribution employees and bus drivers. It would,moreover, broaden this unit to include the employees of the power andengineering department in the Wisconsin Valley area, excluding garagemechanics.Alternatively, it would agree to two system-wide units forthe Company's employees, one to be comprised of all employees en-gaged in the distribution of electric energy, and the other of allemployees in the power and engineering department excludinggarage mechanics.The Amalgamated contends that the bus drivers at Green Bay con-stitute an appropriate unit and that the bus drivers and garage me-chanics at- Wausau constitute another appropriate unit.However,it is willing to permit the garage mechanics at Wausau to decide forthemselves whether or not they should be included in a single unit withtheWausau bus drivers.The Company takes the position that all its employees, excludingbus drivers, constitute an appropriate unit.However, it has no ob-jection to the exclusion from this unit of the garage mechanics atWausau.The OE contends that the filing of the Company's petition did notcomply with Article III, Section 2 (b) (3) and Section 3, of theNational Labor Relations Board Rules and Regulations-Series 3, asamended,' in that two or more labor organizations have not presentedconflicting claims that each represents a majority of the employees inaSEC. 2 (b).Such petition when filed by an employer shall contain the following:(3)A brief statement setting forth that a question or controversy affecting com-merce has arisen concerning the representation of employees in that two or morelabor organizations have presented to the employer conflicting claims that eachrepresents a majority of the employees in the unit or units claimed to be appropriate.Sec. 3 . . . the Regional Director shall not institute an investigation on a petitionfiled by an employer unless it appears to the Regional Director that two or morelabor organizations have presented to the employer conflicting claims' that eachrepresents a majority of the employees in the bargaining unit or units claimedto be appropriate. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe comprehensive unit claimed to be appropriate by the Company.However, we interpret the phrase "the unit or units claimed to beappropriate," to mean the unit. or units claimed to be appropriate bythe labor organizations, rather than by the Company.6 It is clearthat the unit claimed as appropriate by the OE overlaps the unitsclaimed by the IBEW and the Amalgamated, and that each of theunions claims to represent a majority of the employees-in the unit- itconsiders appropriate.Thus, the propriety of the filing of the peti-tion is not open to question.Both the OE and the IBEW also urge that it will not effectuate thepurposes of the Act to-hold elections at a time when these two organiza-tions have asked to have the Company's petition dismissed.Theyallege that only a small number of the Company's employees are cov-ered by conflicting claims ' and that an election in a comprehensiveunit such as that suggested by the Company is not appropriate.Butthe alternate unit contentions of the IBEW conflict with the unit con-tentions of the OE so that the overlapping claims cover a large portionof .the Company's employees.,Moreover, both organizations are will-ing to participate in an election, if directed, in the comprehensive unitconsidered appropriate by the Company, which is, substantially thesame unit coiitended for by the OE. Although the OE and the IBEWask for dismissal of the petition, the circumstances warrant a deter-mination of the appropriate unit or units and a determination of rep-resentatives.Accordingly, we find no merit in the contentions of theOE and the IBEW.-We find, therefore, that a question affecting commerce has arisenconcerning the representation of employees of the Company, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act."The wording "unit or units" suggests this interpretationAlso, although Article III,Section 3,Series 2,as amended, contained substantially the same provisions as the presentrevision,Section'2 (b), (3) and(5)made clear that the unit or units were those claimedto belappropriate by the labor organizations.The pertinent portions read as follows :SEC. 2 (b) Such petition,when filed by an employer shall contain the following :(3)A description of the bargaining unit or units claimed by the competing labororganizations to be appropriate . .(5)A brief statement getting forth that a question or controversy affecting com-merce has arisen concerning the representation of employees in that two or moresuch labor organizations have presented to the employer conflicting claims that eachrepresents a majority of the employees in the unit or units set forth above in para-graah (b), (3).7 Approximately 843 employees are covered by claims of the OR.The OE's claimsconflict with those of the IBEW in regard to 88 employees in the Wisconsin valley divisionand 65 employees in the power and engineering department in that area.The OE's claimsalso conflict with claims of the Amalgamated to 17 garage mechanics at Wausau and tothe Company's 85 bus driversThe record does not show the exact number of employees engaged in the distributionof electric energy.However,the nature of the Company's operations indicates that it islarge.There are 264 employees in the power and engineering department. WISCONSIN PUBLIC, SERVICE CORPORATION21IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe operations of the Company are carried on through its fivegeographical divisions, namely, the Green Bay, Sheboygan-Mani-towoc, Oshkosh, Menominee-Marinette, and Wisconsin Valley, and itspower and engineering department which operates separate and apartfrom the divisions.Each division is -under the supervision of a divi-sion manager who is in charge of the distribution of electric energy andgas within his area. In the two cities where the Company's transpor-tation systems are located, at Green Bay in the Green Bay area andatWausau in the Wisconsin Valley area, division managers are incharge of bus operations.The power and engineering department isunder the supervision of the Company's chief engineer and vice presi-dent, A. C. Carson.He is'in charge of the manufacture and trans-mission of electric energy throughout all geographical areas and isalso responsible for the maintenance of automotive equipment, in-cluding buses, throughout all areas. ,He has ultimate supervision ofthe garages at"Green Bay and"Wausau.At Wausau a superintendentof transportation is in immediate charge of both bus operations and ofthe garage.He reports to the Wisconsin Valley division manager inregard to bus operations and to Carson in regard to the maintenanceof the garage.The Company's personnel department also operatesthroughout all areas.However, no hiring or discharges are madethrough this department.Hiring is done through local superintend-ents aid all discharges are subject to thorough review by the presidentof the Company.The unit of the Wisconsin Valley division area employees con-tended for by the IBEW is not coextensive with a well-defined divi-sion of the Company since it wonild exclude gas workers within theWisconsin Valley division and include some power and engineeringdepartment employees.The alternate system-wide unit of employeesengaged in the distribution of electric energy likewise does not corre-spond to any division of the Company. The alternate system-wideunit of power and engineering department employees does correspond,except for the exclusion of garage mechanics.However, even if theunit contentions of the IBEW corresponded strictly to the organiza-tional structure of the Company, this factor would be overbalancedby the long history of collective bargaining between the OE and theCompany on practically it company-wide basis.Moreover, the Boardhas stated that "a system-wide unit of a public utility is the optimumunit and is the only appropriate unit whenever there is a labor organ-ization in a position to represent employees throughout the system." eoMatter of Duquesne Light Company,57 N L R B 770 See alsoMatter of Pennsijl.vania Electric Company,56 N L R B. 625,Matter of Central Ohio Light and Power Co..51N L R B 522 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the Company's bus drivers come under the supervisionof the division managers who also supervise the work of employeesengaged in electric and gas distribution, the record indicates thatbus operations are directed with some. degree of independence andthat the Company's transportation system is not integrated to asgreat an extent as its gas and electric systems.1°The Board has indi-cated that transportation employees of a public utility,may properlycomprise, a separate unit.h1These facts and the past history of collec-tive bargaining between the Amalgamated and the Company concern-ing bus drivers indicate that the present units of bus drivers at GreenBay and Wausau should remain undisturbed and should not, as re-quested by the OE in its primary contention, be included in a morecomprehensive unit.We shall, therefore, exclude the Company's busdrivers from any unit finding.In view of the integration of the Company's gas and electric op-erations a comprehensive unit substantially as proposed by the Com-pany and agreed to by the OE appears to be appropriate for the re-maining employees of the Company.However, the record indicatesthat the garage mechanics at Wausau might also properly functionas part of the unit of bus drivers at Wausau currently representedby the Amalgamated.12These employees spend approximately two-thirds of their time maintaining and repairing the Company's buses.Although they form a part of the power and engineering department,they come under the more immediate supervision of the superintendentof transportation atWausau who, also supervises the bus drivers.Under these 'circumstances, and since the history of collective bar-gaining among these employees is inconclusive, we find that thegarage mechanics at Wausau may properly function for the purposesof collective bargaining either as part of the bus drivers' unit atWausau or as part of a more comprehensive unit.13 Accordingly, weshall determine the desires of the employees themselves by directingseparate elections among the Wausau garage mechanics and amongthe remaining employees of the Company, excluding bus drivers.Upon the results of the elections will, depend, in part, our determi-nation of the appropriate unit or units.The parties are agreed that office and 'clerical employees, the chiefengineers at the steam plants, and professional employees (includingchemists, Class 1), be excluded.They.also agree that all employees10The Company's personnel director testified that the Company planned to sell its trans.portation system at some future time and that this could be done without materiallyaffecting its gas and electric systems.11 SeeMatter of ElPasoElectric Company,50 N. L. It. B. 56.11Local 1168 thereof.18Matter of El Paso Electric Company, supra. WISCONSIN PUBLIC SERVICE CORPORATION23with job titles of foreman, working foreman, line foreman, watchengineer, and chemists (Class 2 and Class 3) be included 14The Company takes the position that employees with the job titleof general foreman should be excluded; the OE seeks to include twoemployees with this title who maintain membership in the OE ; theIBEW would include all employees who do any production and main-tenance work.It is clear from the record that general foremen possesssufficient authority to take- independent disciplinary action in regardto employees who work under them and can also effectively recommend-lay offs 15 It is also undisputed that they are engaged in, purely super-visory duties and do no production or maintenance work.We shall,accordingly, exclude general foremen.The Company takes the position that the chief operators at itsHigh Falls and Bayside hydro-electric generating plants should beexcluded, and the OE and the IBEW that these employees should beincluded.Since the record discloses that these employees possessauthority comparable to that of a general foreman, we shall excludethem.The record also discloses that Fred Smith, who is employed in thepower department at Wausau and whose job title is assistant foreman,possesses the authority of a general foreman.We shall exclude Smith.At the Wausau garage the Company has an employee with thetitle of general garage foreman who, despite his job title, actuallypossesses authority no greater than the Company's foremen.TheAmalgamated would include him in the unit it seeks.We shallinclude him in any unit finding.We shall direct that two separate elections be held among the Com-pany's employees in each of the voting groups set forth below, whowere employed during the pay-roll period immediately preceding thedate of the Direction of Elections, excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, subject to the limitations and additions set forth in theDirection ; 16(1)All the garage mechanics at Wausau, including the generalgarage foreman; and14All these employees do manual work and are not supervisory within themeaning ofthe Board's customary definition.iiAs has already been indicated, all discharges for cause are subject to thorough review'by the President of the Company.19The OE requests that it be designated on the ballot-as "Local 310, OperatingEngineers,AFL," the Amalgamated, if an election were held among Wausau transportation employees,as "Amalgamated Association of Street, Electric Railway, and Motor Coach Employees ofAmerica, Division 1168 ," and the IBEW, as "International Brotherhood of ElectricalWorkers."Therequests are granted. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)All remaining employees of the Company, including employeeswith the job titles of foreman, working foreman, line foreman, watchengineer, and chemists (Class 2 and Class 3), but excluding bus drivers,office and clerical employees, professional employees (including chem-ists, Class 1), the chief engineers at the steam plants, general foremen,the chief operators at the High Falls and Bayside hydro-electricgenerating plants, and the assistant foreman at'Wassau.17The OE and the Amalgamated shall participate in the electionamong the Wausau garage mechanics; since the IBEW is not inter-ested in these employees we shall make no provision for its participa-tion in this election.And the OE and the IBEW shall participatein the election among employees in the larger group.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wisconsin PublicService Corporation,Milwaukee,Wisconsin, separate elections bysecret ballot, shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Thirteenth Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the following groups of employees of the Com-pany, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections, as well as all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes,in the status of employees, or effectively recommend such action :(1)All the garage mechanics at Wausau, including the generalgarage foreman, to determine whether they desire to be representedby Local 310, Operating Engineers, AFL, or by Amalgamated Asso-ciation of Street Electric Railway, and Motor Coach Employees ofAmerica, Division 1168, for the purposes of collective bargaining, orby neither ; and11Fred Smith WISCONSIN PUBLIC SERVICE CORPORATION25(2)All remaining employees of the Company, including employeeswith the job titles of foreman, working foreman, line foreman, watchengineer, chemists (Class 2 and 3), but excluding this drivers, officeand clerical employees, professional employees (including chemists,Class 1), the chief engineers at the steam plants, general foremen,the chief open ators at the High Falls and Bayside hydro-electric gen-erating plants, and the assistant foreman at Wausau, to determinewhether they desire to be represented by Local 310, Operating Engi-neers, AFL, or by International Brotherhood of Electrical Workers,for the purposes of collective bargaining, or by neither.0